DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-9 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weight against enablement: the quantity of experimentation due to the large number of options with regards to the ranges for the various molecular weights, pressure ratios, compressor dimensions, and flow parameters recited in lines 37-51 of claim 1. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). The large number of variables with little direction provided as to how these values should be varied relative to each other to achieve the desired results would not be able to be achieved without undue experimentation. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the flow angle is 69-80 degrees” in line 43. It is unclear relative to what the flow angle is formed. This renders the claim indefinite. 
Claims 2-9 are rejected for depending on a rejected base claim. 

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lardy et al. (US 2014/0341706; hereinafter Lardy).
Regarding claim 13, Lardy (Fig. 1-3) discloses a method for compressing process fluids (Abstract), comprising: providing a single-stage, centrifugal compressor (102) with a compressor casing (110) having therein: an inlet (112) for receipt of a process fluid; a single, unshrouded, rotatable, centrifugal impeller (126) defining a plurality of impeller blades (130) for imparting kinetic energy into the process fluid, each of the respective impeller blades (130) having a leading edge for receiving process fluid from the inlet and a trailing edge for discharging process fluid therefrom; a diffuser (116), defining an annular diffuser passage (136), for receiving the process fluid discharged from the respective trailing edges of the impeller blades (130) in the annular diffuser passage (136) and increasing static pressure of the process fluid therein; and an outlet (117) for receiving process fluid discharged from the annular diffuser passage (136); introducing a first process fluid having a molecular weight (MW) into the inlet passage (112) of the compressor (102) at an inlet pressure (Pi); driving the centrifugal impeller (126) at a rotational speed (N), so that the trailing edges of the respective impeller blades (130) achieve a rotational velocity (U2) of greater than or equal to 1400 feet/second (Paragraph 0028, lines 10-16: capability of reaching Mach 3.5), imparting kinetic energy into the first process fluid; receiving the first process fluid discharged by the trailing edges of centrifugal impeller (102) in the annular diffuser passage (136), converting the kinetic energy imparted in the first process fluid by centrifugal impeller (126) into a pressure increase; and discharging the first process fluid from the annular diffuser passage (136) at a discharge pressure (P2) greater than the inlet pressure (Pi) thereof, such that a pressure ratio (r) of the discharge pressure divided by the inlet pressure is: at least 5:1, where the first process fluid has a molecular weight of 24 - 27.99; or at least 4:1 where the first process fluid has a molecular weight of 20 - 24; or at least 3:1 where the first process fluid has a molecular weight of 16 - 20; or at least 2.5:1 where the first process fluid has a molecular weight of 10 -16; or at least 2:1 (Paragraph 0039-0040) where the first process fluid has a molecular weight less than 10 (Paragraph 0036, lines 16-21: low molecular weight process fluids, such as hydrogen). Refer to Fig. I below.   

    PNG
    media_image1.png
    336
    550
    media_image1.png
    Greyscale

Fig. I. Lardy, Fig. 2 (Annotated)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lardy et al. (US 2014/0341706; hereinafter Lardy) in view of Nagel et al. (US 9,103,345; hereinafter Nagel) and the Engineering Toolbox (Molecular Weight of Substances).
Regarding claim 10, Lardy (Fig. 1-3) discloses a method (Abstract) for compressing a gas, comprising: providing a single-stage, centrifugal compressor (102) with a compressor casing (110) having therein: an inlet (112) for receipt of a process fluid; a single, unshrouded, rotatable, centrifugal impeller (126) defining a plurality of impeller blades (130) for imparting kinetic energy into the process fluid, each of the respective impeller blades (130) having a leading edge for receiving process fluid from the inlet (112) and a trailing edge for discharging process fluid therefrom; a diffuser (116), defining an annular diffuser passage (136), for receiving the process fluid discharged from the respective trailing edges of the impeller blades (130) in the annular diffuser passage (136) and increasing static pressure of the process fluid therein; and an outlet (117) for receiving process fluid discharged from the annular diffuser passage (136); introducing a first process fluid into the inlet passage (112) of the compressor (102) at an inlet pressure (Pi); driving the centrifugal impeller (126) at a rotational speed (N), so that the trailing edges of the respective impeller blades (130) achieve a rotational velocity (U2) of greater than or equal to 1400 feet/second (Paragraph 0028, lines 10-16: capability of reaching Mach 3.5), imparting kinetic energy into the first process fluid; receiving the first process fluid discharged by the trailing edges of centrifugal impeller (126) in the annular diffuser passage (136), converting the kinetic energy imparted in the first process fluid by centrifugal impeller (126) into a pressure increase; and discharging the first process fluid from the annular diffuser passage (136) at a discharge pressure (P2) greater than the inlet pressure (Pi) thereof, such that a pressure ratio (r) of the discharge pressure divided by the inlet pressure is greater than or equal to 2.5:1 (Paragraph 0039-0040). Refer to Fig. I above.   
Lardy fails to explicitly disclose that the gas compressed is natural gas and the molecular weight is of 12-20. 
Nagel (Abstract; Col. 8, lines 58-60) teaches a supersonic compressor in which the process fluid can be natural gas, since it is susceptible of supersonic compression. Based on this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lardy by using natural gas as the process fluid, since it is known to used natural gas with supersonic compressors (as evidenced by Nagel). According to the Engineering ToolBox natural gas has a molecular weight of  19. 

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lardy et al. (US 2014/0341706; hereinafter Lardy) and Nagel et al. (US 9,103,345; hereinafter Nagel) and the Engineering Toolbox (Molecular Weight of Substances) and further in view of Kidd et al. (US 8,408,879; hereinafter Kidd) and Hashemi et al. (Multi-Stage Centrifugal Compressors and Defining the Optimum Pressure Ratio according to Temperature Limitations; hereinafter Hashemi).
Regarding claim 11, Lardy, as modified, discloses the method of claim 10, but fails to explicitly disclose combining two of the single-stage, centrifugal compressors in series, with the outlet of the first stage coupled to the inlet of the second stage, the stages in combination receiving the first process fluid in the inlet of the first stage thereof, and discharging the first process fluid out of the outlet of the second stage at a throughput pressure ratio (r) of greater than or equal to 5:1.  
Kidd (Fig. 1) teaches that a fluid processing device can include multiple centrifugal compressors (54) in series with each other. Hashemi (Abstract) teaches that multistaging is one of the conventional methods to increase their efficiency and meet process and material-related temperature limitations. Based on these teachings it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lardy’s compressor in series with other compressors, as taught by Kidd and Hashemi, in order to increase the efficiency of the compressors. Since Lardy already teaches that the pressure ratio is 10:1 for the single compressor, the combination of multiple compressors would be greater than 5:1 (if each are 10:1). 
Regarding claim 12, Lardy, as modified, discloses the method of claim 11, wherein Lardy (Kidd: Fig. 1), as modified, further discloses configuring and assembling a multi-stage compressor, having 3 or more of the single-stage, centrifugal compressors (54) in series, the stages in combination configured to impart sequentially within the assembled multi-stage compressor a throughput pressure ratio (r) of greater than or equal to 10:1 on the first process fluid. Since Lardy already teaches that the pressure ratio is 10:1 for the single compressor, the combination of multiple compressors would be greater than 10:1 (if each are 10:1).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lardy et al. (US 2014/0341706; hereinafter Lardy) and further in view of Kidd et al. (US 8,408,879; hereinafter Kidd) and Hashemi et al. (Multi-Stage Centrifugal Compressors and Defining the Optimum Pressure Ratio according to Temperature Limitations; hereinafter Hashemi).
	Regarding claim 14, Lardy discloses the method of claim 13, but fails to disclose combining two of the single-stage, centrifugal compressors in series, with the outlet of the first stage coupled to the inlet of the second stage, the stages in combination receiving the first process fluid in the inlet of the first stage thereof, and discharging the first process fluid out of the outlet of the second stage at a throughput pressure ratio (r) of at least 10:1, where the first process fluid has a molecular weight of 24 - 27.99; or at least 8:1 where the first process fluid has a molecular weight of 20 - 24; or at least 6:1 where the first process fluid has a molecular weight of 16 - 20; or at least 5:1 where the first process fluid has a molecular weight of 10 -16; or at least 4:1 where the first process fluid has a molecular weight less than 10.  
Kidd (Fig. 1) teaches that a fluid processing device can include multiple centrifugal compressors (54) in series with each other. Hashemi (Abstract) teaches that multistaging is one of the conventional methods to increase their efficiency and meet process and material-related temperature limitations. Based on these teachings it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lardy’s compressor in series with other compressors, as taught by Kidd and Hashemi, in order to increase the efficiency of the compressors. Since Lardy already teaches that the pressure ratio is 10:1 for the single compressor, the combination of multiple compressors would be greater than 4:1 (if each are 10:1). 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lardy et al. (US 2014/0341706; hereinafter Lardy) and further in view of Kidd et al. (US 8,408,879; hereinafter Kidd) and Hashemi et al. (Multi-Stage Centrifugal Compressors and Defining the Optimum Pressure Ratio according to Temperature Limitations; hereinafter Hashemi) and further in view of Nagel et al. (US 9,103,345; hereinafter Nagel) and the Engineering Toolbox (Molecular Weight of Substances).
Regarding claim 15, Lardy, as modified, discloses the method of claim 14, wherein Lardy (Kidd: Fig. 1), as modified, further discloses configuring and assembling a multi-stage compressor, having 3 or more of the single-stage, centrifugal compressors (54) in series, the stages in combination configured to impart sequentially within the assembled a multi-stage compressor a throughput pressure ratio (r) of greater than or equal to 10:1 on the selected process fluid (if each are 10:1) having a molecular weight of 2.0 -27.99 (Lardy: Paragraph 0036, lines 16-21: low molecular weight process fluids, such as hydrogen, which is about 2). 
Lardy, as modified, fails to explicitly disclose that the selected process fluid comprising natural gas.
Nagel (Abstract; Col. 8, lines 58-60) teaches a supersonic compressor in which the process fluid can be natural gas, since it is susceptible of supersonic compression. Based on this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lardy by using natural gas as the process fluid, since it is known to used natural gas with supersonic compressors (as evidenced by Nagel). According to the Engineering ToolBox natural gas has a molecular weight of  19. 

Patentability
While claims 1-9 have not been rejected with prior art, a decision on patentability is reserved pending Applicant's response to the rejection under 35 USC 112(a). 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roby (US 7,191,519) discloses a vaned diffuser with two rows of blades. 
Ribaud (US 3,904,308) discloses a supersonic centrifugal compressor with splitter blades.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Danielle M. Christensen/Examiner, Art Unit 3745